DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed July 14, 2022.   Claims 2, 4, 5, 7-10, 12, 14, 15 and 17-20 have been canceled without prejudice. Claims 1, 3, 6, 11, 13 and 16 are pending and an action on the merits is as follows.	
Rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al. (US 2016/0295196 A1) in view of De Coi (US 7,044,271 B2) further in view of Cook et al. (US 7,165,655 B2).
Claims 1 and 11: Finn et al. discloses an elevator system comprising an elevator entryway and a method of monitoring an elevator entryway in an elevator system, where the elevator entryway is shown in FIG. 3 to include a first door (elevator door 24), an entryway frame surrounding the first door, and an entryway landing at the first door, as is recognized in the art.  A first controller is operationally connected to the first door for opening and closing the first door to provide access to an elevator, as is recognized in the art.  A plurality of sensors including a first sensor (62) and a second sensor (62’) are shown in FIG. 2, where the sensors are disclosed as being different types of depth-sensors including LIDAR and RADAR (page 3 ¶ [0051]).  The sensors monitor the entryway and transmit instructions to keep the first door open upon sensing motion into or out of the entryway and promptly close the first door after all detected passengers have moved into or out of the entryway, and otherwise transmits instructions to close the first door (page 5 ¶ [0076]). An instruction is also transmitted to open the first door for an approaching passenger when a corresponding elevator car is already present (page 4 ¶ [0064]).  Therefore when the sensors determine a passenger to be approaching the first door after transmitting an instruction to promptly close the first door, the sensors would transmit a first instruction to reopen the first door, and otherwise transmit instructions to close.  The sensors provide continuous monitoring (page 4 ¶ [0065]) and therefore provides monitoring during opening or closing of the first door.   During closing of the first door by the first controller then, the first controller monitors for the first instructions (page 5 ¶ [0076]).  Since the sensors are a LIDAR or RADAR sensor, the first controller would monitor for the first instructions over a frequency applicable to LIDAR or RADAR, as is recognized in the art.  This reference fails to disclose the first sensor to be a LIDAR sensor and the second sensor to be a RADAR sensor, the plurality of sensors to be disposed in one or more of the entryway frame and the entryway landing.  This reference further fails to disclose the first controller to reopen the first door upon receiving conflicting instructions from the plurality of sensors.
However De Coi teaches an elevator system and method of monitoring an elevator entryway in an elevator system, where an entryway includes an entryway frame (door jamb 22), and a plurality of sensors (presence detectors 21) are disposed in the entryway frame, as can be seen from FIGS. 3 and 4
Given the teachings of De Coi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Finn et al. with providing the plurality of sensors to be disposed in one or more of the entryway frame and the entryway landing.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first sensor to be a LIDAR sensor and the second sensor to be a RADAR sensor, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would “prevent objects from being pinched at the pinching edges of sliding doors, or people from sustaining injuries to their limb, in particular their hands” as taught in De Coi (column 2 lines 27-30) while allowing increased reliability in sensing in case one sensor fails.  These references fail to disclose the first controller to reopen the first door upon receiving conflicting instructions from the plurality of sensors.
However Cook et al. teaches an elevator system and method of monitoring an elevator entryway in an elevator system, where a first controller opens or reopens a first door upon receiving conflicting signals (images) (column 2 lines 43-49).
Given the teachings of Cook et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator system and method disclosed in Finn et al. as modified by De Coi with providing the first controller to reopen the first door upon receiving conflicting instructions from the plurality of sensors.  Doing so would ensure safety of any potential passengers who may be entering or exiting an elevator car even if one of the sensors provides a false reading.
Claims 3 and 13: Finn et al. modified by De Coi and Cook et al. discloses an elevator system and method as stated above, where the first instructions are disclosed in Finn et al. to include closing the first door (page 5 ¶ [0076]).
Claims 6 and 16: Finn et al. modified by De Coi and Cook et al. discloses an elevator system and method as stated above, where the first sensor is disclosed in Finn et al. to be capable of continuously monitoring the entryway (page 4 ¶ [0065]).  

Response to Arguments
Applicants’ arguments filed July 14, 2022 have been fully considered but they are not persuasive.  
Applicants state on page 5 of the response that “Cook is entirely different from an arrangement in which a controller opens a closing elevator door because two sensors, using different sensing technologies, monitoring a same location, communicate conflicting door operational instructions”.  However Finn et al. was shown in FIG. 2 to disclose two sensors (62,62’) of different sensing technologies including LIDAR and RADAR (page 3 ¶ [0051]), and a controller to open or reopen an elevator door based on the sensors determining an approaching passenger (page 4 ¶ [0064]), or motion into or out of the entryway (page 5 ¶ [0076]).   Cook et al. was relied on to teach a procedure of opening/reopening a door in response to conflicting signals (images) (column 2 lines 43-49).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Based on the teachings of Cook et al. then, one of ordinary skill in the art would have found it obvious to operate the controller to open a closing elevator door when the two sensors disclosed in Finn et al., using different sensing technologies, communicate conflicting door operational instructions.  Therefore the combination of Finn et al., De Coi and Cook et al. properly renders obvious to one of ordinary skill in the art, applicants’ invention as required by the claims.

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        August 11, 2022